DETAILED ACTION
Claims 1, 3-10, 12-15 and 17-20 are pending.  Claims 2, 11 and 16 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
TitleSYSTEM AND METHOD FOR DETECTING WIND TURBINE ROTOR BLADE STUCK CONDITION BASED ON RUNNING STATISTIC

REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1, 3-10, 12-15 and 17-20 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, the substance of applicants’ remarks, filed on 10/7/2020 are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agarwal et al. U.S. Patent Publication No. 20150377215, which discloses a system for managing loads on a wind turbine including determining a yaw misalignment when idling.
Lu et al. ‘Condition Monitoring and Fault Diagnostics of Wind Turbines’ 2010 Prognostics & System Health Management Conference, IEEE (2010), which discloses condition monitoring and fault diagnostics using filters.
Ziaja et al. ‘Fault detection in rolling element bearings using wavelet-based variance analysis and novelty detection’ Journal of Vibration and Control 2016, Vol. 22(2) 396–411 SAGE, which discloses using variance characteristics for wind turbine fault detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119